Citation Nr: 1213497	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  05-10 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for lipomas, claimed as due to chemical exposure. 

2. Entitlement to an effective date earlier than October 8, 2002, for the grant of service connection for peripheral neuropathy of the left and right lower extremities. 

3. Entitlement to an effective date earlier than June 16, 2003, for the grant of service connection for retinopathy. 

4. Entitlement to an effective date earlier than June 16, 2003, for the grant of service connection for nephropathy. 

5. Entitlement to an effective date earlier than June 16, 2003, for the grant of service connection for sexual impotence. 

6. Entitlement to an effective date earlier than June 16, 2003, for special monthly compensation for loss of use of a creative organ.

REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969 in the United States Marine Corps.  His military records show that he served in the Republic of Vietnam and received awards and medals including the Combat Action Ribbon. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Atlanta, Georgia, Regional Office of the Department of Veterans Affairs (VA) which, among other things, denied the Veteran's claim for service connection for lipoma and granted him service connection for peripheral neuropathy of the left and right lower extremities (effective October 8, 2002), service connection for retinopathy, nephropathy, and sexual impotence (effective June 16, 2003), and special monthly compensation for loss of use of a creative organ (effective June 16, 2003).  During the course of the appeal, the Veteran relocated and jurisdiction over his claims was transferred to the Hartford, Connecticut, VA Regional Office (RO). 

In January 2008, the Veteran and his representative appeared at the RO to present oral testimony in support of the current appeal at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for consideration by the Board.  The case was remanded in July 2008, September 2009, and February 2011 for additional evidentiary and procedural development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).

A review of the record reveals that in its September 2009 remand instructions, the Board requested that the RO/AMC take appropriate action to obtain any available records associated with the Veteran's claim for Agent Orange Administration benefits.  Although records were requested by a January 2010 letter addressed to the Agent Orange Administration, U.S. District Courthouse, there was no indication of any follow-up effort to obtain these records nor of any notice to the Veteran that efforts to obtain these records had been unsuccessful.  As such, in a February 2011 decision, the Board found that the RO/AMC failed to comply with its previous remand orders from September 2009.  Remanding the case again, the Board explicitly instructed the RO/AMC that, "[a]dditional efforts must be taken to 
obtain any available records associated with the Veteran's claim for Agent Orange Administration benefits" and that, "[t]he RO/AMC must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile."

In response to the Board's February 2011 remand instructions, the AMC contacted the U.S. District Courthouse in Brooklyn, New York, on February 11, 2011, and inquired into locating any available records associated with the Veteran's claim for Agent Orange Administration benefits.  The AMC was informed by a representative of the court that the relevant files were moved into storage once the case was heard in court and processed, and that the representative would speak with the presiding judge to determine if the records could be located.  

On February 14, 2011, the AMC received a facsimile from the court indicating that, "The court can not respond.  So ordered."  However, in correspondence dated in March 2011, the Senior District Judge of the U.S. District Courthouse in Brooklyn, New York, responded that all records pertinent to the Veteran had been sent to the National Archives, and indicated that the AMC may be able to obtain the records by contacting the National Archives directly.  A date stamp indicates that this correspondence was received by the AMC on April 22, 2011.  

However, there is no indication that the AMC ever contacted the National Archives in an attempt to obtain the Veteran's Agent Orange Administration benefits records.  Rather, the AMC sent the Veteran correspondence dated on March 31, 2011, informing him that they had been unable to obtain these records and requesting that he send the records if they are in his possession or reveal the location of the records.  

On April 21, 2011, the AMC issued of "Memorandum for Records from Agent Orange Administration Benefit Records," indicating that all procedures to obtain the missing Agent Orange Administration benefits records had been correctly followed, that all efforts to obtain these records had been exhausted, and that any further attempts to obtain these records would be futile.  It was noted that the AMC received a facsimile from the U.S. District Court on February 14, 2011, indicating that the court could not respond, and that the Veteran was notified of the AMC's inability to obtain these records by correspondence dated on March 31, 2011.  

Significantly, however, the April 21, 2011, memorandum was silent as to the March 2011 correspondence from the Senior District Judge advising the AMC that the Veteran's records had been transferred to the National Archives and Records Administration (NARA).  As mentioned above, the date stamp indicates that this correspondence was received by the AMC on April 22, 2011, one day after the April 21, 2011, memorandum.  

The United States Court of Appeals for Veterans Claims ("the Court") has held that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  The March 2011 correspondence from the Senior District Judge indicating that the Veteran's records were transferred to the NARA suggests that the AMC's conclusion that further efforts to obtain these records would be futile may have been premature.  As such, the Board remand these claims again so that the RO/AMC can attempt to obtain the Veteran's Agent Orange Administration benefits records from the National Archives, as advised in the Senior District Judge's March 2011 correspondence or to explain why such efforts would be futile.  

Accordingly, the case is REMANDED for the following action:

1.  Additional efforts must be taken to obtain any available records associated with the Veteran's claim for Agent Orange Administration benefits or to explain why such efforts would be futile.  The RO/AMC is advised that records may be obtained from the "Washington National Records Center, National Archives and Records Administration, 4205 Suitland Road, Suitland, Maryland  20746-8001, Attn: Agent Orange Claimant Files."  

All attempts to procure these records should be documented in the claims file. If the records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


